 


 HR 2502 ENR: Transparency in Federal Buildings Projects Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 2502 
 
AN ACT 
To amend title 40, United States Code, to require certain prospectuses for public buildings to be made publicly available, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Transparency in Federal Buildings Projects Act of 2019.  2.Public availability of building project information (a)In generalChapter 33 of title 40, United States Code, is amended by adding at the end the following new section: 
 
3318.Availability of Federal building project information 
(a)In generalNot later than 180 days after the date of enactment of this section, and, at a minimum, on a quarterly basis thereafter, the Administrator shall make publicly available on a subpage of the website of the General Services Administration all prospectuses submitted pursuant to sections 3307 and 3316, and associated information subject to the following requirements: (1)The Administrator shall maintain such information in an easily accessible and readable, organized, downloadable, and searchable format.  
(2)The Administrator shall ensure the information is current and prospectuses and associated information updated on a regular basis.  (3)The information required under this section shall be inclusive for a period of not less than 10 years.  
(4)The information shall include— (A)the last date on which the relevant webpage was updated;  
(B)approval dates of respective authorizing resolutions by each committee of jurisdiction, if applicable;  (C)copies of respective committee of jurisdiction resolutions authorizing such prospectuses, as appropriate;  
(D)cross-references to any resubmitted or amended prospectuses and associated resolutions; and  (E)such other information as determined by the Administrator.  
(b)DefinitionsIn this section, the following definitions apply: (1)ProspectusThe term prospectus means prospectuses, building surveys, and factsheets submitted to the committees of jurisdiction pursuant to sections 3307 and 3316.  
(2)Committees of jurisdictionThe term committees of jurisdiction means the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate.  (3)Associated informationThe term associated information means resolutions approved by the committees of jurisdiction and other information as required pursuant to subsection (a)..  
(b)Conforming amendmentThe table of chapters for chapter 33 of title 40, United States Code, is amended by adding at the end the following:   3318. Availability of Federal building project information..   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 